DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments/arguments have overcome prior claim objections.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered. 

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 

While Samudrala et al. (U.S. Pub. No. 2007/0280287) discloses integrating wireless or other field devices in a process control system in an apparatus used for communication between, for example, a configuration tool and a wireless field device, 

and while Haran (U.S. Pub. No. 2018/0109403) discloses an energy efficient highway addressable remote transducer (HART) modem that improves efficiency by reducing computational complexity, 

none of these references taken either alone or in combination with the prior art of record disclose, in combination with the remaining elements and features of the claimed invention, a system/method for dynamically scalable soft hart modems including:

Independent Claim 1, 
detecting, at a processing device comprising a multichannel unit, a connection of field devices comprising at least one of a sensor and an actuator in an industrial process control and automation system, wherein the field devices include one or more field transmitters; 
receiving data, from the field devices, including payload information related to the field devices in the industrial process control and automation system; 
determining, at the processing device, whether the field devices use a specific protocol based on the data; 
responsive to determining that the field devices uses the specific protocol, generating, at the processing device, one or more soft modem instances dynamically based on a number of the one or more field transmitters connected to I/O channels of the multichannel unit, wherein the dynamically generated one or more soft modem instances comprise at least one of virtual, software, or firmware based modems that modulate or demodulate the data, and wherein the number of the dynamically generated one or more soft modem instances is associated with active device connections of the one or more field transmitters to I/O lines in runtime; and 
demodulating and extracting, using the dynamically generated one or more soft modem instances, the payload information from the data.

Independent Claim 8, 
the processing device comprising a multichannel unit and configured to: 
detect, at the processing device, a connection of field devices comprising at least one of a sensor and an actuator in an industrial process control and automation system, wherein the field devices include one or more field transmitters; 
receive the data, from the field devices, including payload information related to the field devices in the industrial process control and automation system; 
determine whether the field devices use a specific protocol based on the data; 
responsive to determining that the field devices uses the specific protocol, generate one or more soft modem instances dynamically based on a number of the one or more field transmitters connected to I/O channels of the multichannel unit, wherein the dynamically generated one or more soft modem instances comprise at least one of virtual, software, or firmware based modems that modulate or demodulate the data, and wherein the number of the dynamically generated one or more soft modem Page 3 of 15 SERIAL NO. 16/009,060instances is associated with active device connections of the one or more field transmitters to I/O lines in runtime; and 
demodulate and extract, using the dynamically generated one or more soft modem instances, the payload information from the data.

Independent Claim 15, 
detect, at the processing device comprising a multichannel unit, a connection of field devices comprising at least one of a sensor and an actuator in an industrial process control and automation system, wherein the field devices include one or more field transmitters; 
receive data, from the field devices, including payload information related to the field devices in the industrial process control and automation system; 
determine, at the processing device, whether the field devices use a specific protocol based on the data; 
responsive to determining that the field devices uses the specific protocol, generate, at the processing device, one or more soft modem instances dynamically based on a number of the one or more field transmitters connected to I/O channels of the multichannel unit, wherein the dynamically generated one or more soft modem instances comprise at least one of virtual, software, or firmware based modems that modulate or demodulate the data, and wherein the number of the dynamically generated one or more soft modem instances is associated with active device connections of the one or more field transmitters to I/O lines in runtime; and 
demodulate and extract, using the dynamically generated one or more soft modem instances, the payload information from the data.

It is for these reasons that the applicant’s invention defines over the prior art of record.

The rest of the claim(s), being definite, further limiting, and fully enabled by the specification, depend on the above allowed independent claim(s), and thus are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119